     Case 4:20-cv-05118-MKD         ECF No. 21    filed 05/18/21   PageID.1372 Page 1 of 31



                                                                              FILED IN THE
 1                                                                        U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON



 2                                                                   May 18, 2021
                                                                         SEAN F. MCAVOY, CLERK

 3

 4

 5                          UNITED STATES DISTRICT COURT

 6                        EASTERN DISTRICT OF WASHINGTON

 7 MICHELLE B.,1                                     No. 4:20-cv-05118-MKD
                           Plaintiff,
 8                                                   ORDER GRANTING PLAINTIFF’S
              vs.                                    MOTION FOR SUMMARY
 9                                                   JUDGMENT AND DENYING
   ANDREW M. SAUL,                                   DEFENDANT’S MOTION FOR
10 COMMISSIONER OF SOCIAL                            SUMMARY JUDGMENT
   SECURITY,
11              Defendant.                           ECF Nos. 17, 19

12

13            Before the Court are the parties’ cross-motions for summary judgment. ECF

14 Nos. 17, 19. The parties consented to proceed before a magistrate judge. ECF No.

15 6. The Court, having reviewed the administrative record and the parties’ briefing,

16

17

18   1
         To protect the privacy of plaintiffs in social security cases, the undersigned
19 identifies them by only their first names and the initial of their last names. See

20 LCivR 5.2(c).

2
     ORDER - 1
     Case 4:20-cv-05118-MKD     ECF No. 21     filed 05/18/21   PageID.1373 Page 2 of 31




 1 is fully informed. For the reasons discussed below, the Court grants Plaintiff’s

 2 motion, ECF No. 17, and denies Defendant’s motion, ECF No. 19.

 3                                   JURISDICTION

 4        The Court has jurisdiction over this case pursuant to 42 U.S.C. §§ 405(g);

 5 1383(c)(3).

 6                              STANDARD OF REVIEW

 7        A district court’s review of a final decision of the Commissioner of Social

 8 Security is governed by 42 U.S.C. § 405(g). The scope of review under § 405(g) is

 9 limited; the Commissioner’s decision will be disturbed “only if it is not supported

10 by substantial evidence or is based on legal error.” Hill v. Astrue, 698 F.3d 1153,

11 1158 (9th Cir. 2012). “Substantial evidence” means “relevant evidence that a

12 reasonable mind might accept as adequate to support a conclusion.” Id. at 1159

13 (quotation and citation omitted). Stated differently, substantial evidence equates to

14 “more than a mere scintilla[,] but less than a preponderance.” Id. (quotation and

15 citation omitted). In determining whether the standard has been satisfied, a

16 reviewing court must consider the entire record as a whole rather than searching

17 for supporting evidence in isolation. Id.

18        In reviewing a denial of benefits, a district court may not substitute its

19 judgment for that of the Commissioner. Edlund v. Massanari, 253 F.3d 1152,

20 1156 (9th Cir. 2001). If the evidence in the record “is susceptible to more than one

2
     ORDER - 2
     Case 4:20-cv-05118-MKD     ECF No. 21    filed 05/18/21   PageID.1374 Page 3 of 31




 1 rational interpretation, [the court] must uphold the ALJ’s findings if they are

 2 supported by inferences reasonably drawn from the record.” Molina v. Astrue, 674

 3 F.3d 1104, 1111 (9th Cir. 2012). Further, a district court “may not reverse an

 4 ALJ’s decision on account of an error that is harmless.” Id. An error is harmless

 5 “where it is inconsequential to the [ALJ’s] ultimate nondisability determination.”

 6 Id. at 1115 (quotation and citation omitted). The party appealing the ALJ’s

 7 decision generally bears the burden of establishing that it was harmed. Shinseki v.

 8 Sanders, 556 U.S. 396, 409-10 (2009).

 9                      FIVE-STEP EVALUATION PROCESS

10        A claimant must satisfy two conditions to be considered “disabled” within

11 the meaning of the Social Security Act. First, the claimant must be “unable to

12 engage in any substantial gainful activity by reason of any medically determinable

13 physical or mental impairment which can be expected to result in death or which

14 has lasted or can be expected to last for a continuous period of not less than twelve

15 months.” 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). Second, the claimant’s

16 impairment must be “of such severity that he is not only unable to do his previous

17 work[,] but cannot, considering his age, education, and work experience, engage in

18 any other kind of substantial gainful work which exists in the national economy.”

19 42 U.S.C. §§ 423(d)(2)(A), 1382c(a)(3)(B).

20

2
     ORDER - 3
     Case 4:20-cv-05118-MKD      ECF No. 21    filed 05/18/21   PageID.1375 Page 4 of 31




 1         The Commissioner has established a five-step sequential analysis to

 2 determine whether a claimant satisfies the above criteria. See 20 C.F.R. §§

 3 404.1520(a)(4)(i)-(v), 416.920(a)(4)(i)-(v). At step one, the Commissioner

 4 considers the claimant’s work activity. 20 C.F.R. §§ 404.1520(a)(4)(i),

 5 416.920(a)(4)(i). If the claimant is engaged in “substantial gainful activity,” the

 6 Commissioner must find that the claimant is not disabled. 20 C.F.R. §§

 7 404.1520(b), 416.920(b).

 8         If the claimant is not engaged in substantial gainful activity, the analysis

 9 proceeds to step two. At this step, the Commissioner considers the severity of the

10 claimant’s impairment. 20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). If the

11 claimant suffers from “any impairment or combination of impairments which

12 significantly limits [his or her] physical or mental ability to do basic work

13 activities,” the analysis proceeds to step three. 20 C.F.R. §§ 404.1520(c),

14 416.920(c). If the claimant’s impairment does not satisfy this severity threshold,

15 however, the Commissioner must find that the claimant is not disabled. Id.

16         At step three, the Commissioner compares the claimant’s impairment to

17 severe impairments recognized by the Commissioner to be so severe as to preclude

18 a person from engaging in substantial gainful activity. 20 C.F.R. §§

19 404.1520(a)(4)(iii), 416.920(a)(4)(iii). If the impairment is as severe or more

20

2
     ORDER - 4
     Case 4:20-cv-05118-MKD     ECF No. 21    filed 05/18/21   PageID.1376 Page 5 of 31




 1 severe than one of the enumerated impairments, the Commissioner must find the

 2 claimant disabled and award benefits. 20 C.F.R. §§ 404.1520(d), 416.920(d).

 3         If the severity of the claimant’s impairment does not meet or exceed the

 4 severity of the enumerated impairments, the Commissioner must pause to assess

 5 the claimant’s “residual functional capacity.” Residual functional capacity (RFC),

 6 defined generally as the claimant’s ability to perform physical and mental work

 7 activities on a sustained basis despite his or her limitations, 20 C.F.R. §§

 8 404.1545(a)(1), 416.945(a)(1), is relevant to both the fourth and fifth steps of the

 9 analysis.

10         At step four, the Commissioner considers whether, in view of the claimant’s

11 RFC, the claimant is capable of performing work that he or she has performed in

12 the past (past relevant work). 20 C.F.R. §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv).

13 If the claimant is capable of performing past relevant work, the Commissioner

14 must find that the claimant is not disabled. 20 C.F.R. §§ 404.1520(f), 416.920(f).

15 If the claimant is incapable of performing such work, the analysis proceeds to step

16 five.

17         At step five, the Commissioner considers whether, in view of the claimant’s

18 RFC, the claimant is capable of performing other work in the national economy.

19 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v). In making this determination,

20 the Commissioner must also consider vocational factors such as the claimant’s age,

2
     ORDER - 5
     Case 4:20-cv-05118-MKD     ECF No. 21    filed 05/18/21   PageID.1377 Page 6 of 31




 1 education, and past work experience. 20 C.F.R. §§ 404.1520(a)(4)(v),

 2 416.920(a)(4)(v). If the claimant is capable of adjusting to other work, the

 3 Commissioner must find that the claimant is not disabled. 20 C.F.R. §§

 4 404.1520(g)(1), 416.920(g)(1). If the claimant is not capable of adjusting to other

 5 work, analysis concludes with a finding that the claimant is disabled and is

 6 therefore entitled to benefits. Id.

 7        The claimant bears the burden of proof at steps one through four above.

 8 Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999). If the analysis proceeds to

 9 step five, the burden shifts to the Commissioner to establish that 1) the claimant is

10 capable of performing other work; and 2) such work “exists in significant numbers

11 in the national economy.” 20 C.F.R. §§ 404.1560(c)(2), 416.960(c)(2); Beltran v.

12 Astrue, 700 F.3d 386, 389 (9th Cir. 2012).

13                                   ALJ’S FINDINGS

14        On October 18, 2016, Plaintiff applied both for Title II disability insurance

15 benefits and Title XVI supplemental security income benefits alleging a disability

16 onset date of September 5, 2017. Tr. 25, 88, 103, 211-25. The applications were

17 denied initially and on reconsideration. Tr. 136-43, 148-55. Plaintiff appeared

18 before an administrative law judge (ALJ) on May 21, 2019. Tr. 42-73. On June

19 25, 2019, the ALJ denied Plaintiff’s claim. Tr. 22-41.

20

2
     ORDER - 6
     Case 4:20-cv-05118-MKD     ECF No. 21    filed 05/18/21   PageID.1378 Page 7 of 31




 1        At step one of the sequential evaluation process, the ALJ found Plaintiff,

 2 who met the insured status requirements through September 30, 2018, has not

 3 engaged in substantial gainful activity since January 1, 2016. Tr. 27. At step two,

 4 the ALJ found that Plaintiff has the following severe impairments: morbid obesity,

 5 fibromyalgia, asthma, major depressive disorder, generalized anxiety disorder,

 6 social anxiety disorder, and attention deficit hyperactivity disorder. Tr. 27.

 7        At step three, the ALJ found Plaintiff does not have an impairment or

 8 combination of impairments that meets or medically equals the severity of a listed

 9 impairment. Tr. 28. The ALJ then concluded that Plaintiff has the RFC to perform

10 light work with the following limitations:

11        [Plaintiff] can stand and/or walk an hour at a time; [Plaintiff] cannot climb
          ladders or scaffolds; cannot crouch or crawl; can only occasionally climb
12        ramps and stairs and occasionally stoop; [Plaintiff] should avoid all exposure
          to unprotected heights, avoid occasional exposure to pulmonary irritants;
13        [Plaintiff’s] work is limited to simple routine tasks (that would be reasoning
          level of three or less); and work would involve only occasional and
14        superficial interaction with the public and coworkers.

15 Tr. 30.

16        At step four, the ALJ found Plaintiff is unable to perform any of her past

17 relevant work. Tr. 33. At step five, the ALJ found that, considering Plaintiff’s

18 age, education, work experience, RFC, and testimony from the vocational expert,

19 there were jobs that existed in significant numbers in the national economy that

20 Plaintiff could perform, such as addresser, document preparer, and escort vehicle

2
     ORDER - 7
     Case 4:20-cv-05118-MKD     ECF No. 21    filed 05/18/21   PageID.1379 Page 8 of 31




 1 driver. Tr. 34. Therefore, the ALJ concluded Plaintiff was not under a disability,

 2 as defined in the Social Security Act, from the alleged onset date of January 1,

 3 2016, through the date of the decision. Id.

 4        On June 11, 2020, the Appeals Council denied review of the ALJ’s decision,

 5 Tr. 1-6, making the ALJ’s decision the Commissioner’s final decision for purposes

 6 of judicial review. See 42 U.S.C. § 1383(c)(3).

 7                                        ISSUES

 8        Plaintiff seeks judicial review of the Commissioner’s final decision denying

 9 her disability insurance benefits under Title II of the Social Security Act and add

10 Title XVI]. Plaintiff raises the following issues for review:

11        1. Whether the ALJ properly evaluated Plaintiff’s symptom claims;

12        2. Whether the ALJ properly evaluated the medical opinion evidence; and

13        3. Whether the ALJ conducted a proper step-five analysis.

14 ECF No. 17 at 3-4.

15                                     DISCUSSION

16     A. Plaintiff’s Symptom Claims

17        Plaintiff faults the ALJ for failing to rely on reasons that were clear and

18 convincing in discrediting her symptom claims. ECF No. 17 at 6-9. An ALJ

19 engages in a two-step analysis to determine whether to discount a claimant’s

20 testimony regarding subjective symptoms. SSR 16–3p, 2016 WL 1119029, at *2.

2
     ORDER - 8
     Case 4:20-cv-05118-MKD     ECF No. 21    filed 05/18/21   PageID.1380 Page 9 of 31




 1 “First, the ALJ must determine whether there is objective medical evidence of an

 2 underlying impairment which could reasonably be expected to produce the pain or

 3 other symptoms alleged.” Molina, 674 F.3d at 1112 (quotation marks omitted).

 4 “The claimant is not required to show that [the claimant’s] impairment could

 5 reasonably be expected to cause the severity of the symptom [the claimant] has

 6 alleged; [the claimant] need only show that it could reasonably have caused some

 7 degree of the symptom.” Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir. 2009).

 8        Second, “[i]f the claimant meets the first test and there is no evidence of

 9 malingering, the ALJ can only reject the claimant’s testimony about the severity of

10 the symptoms if [the ALJ] gives ‘specific, clear and convincing reasons’ for the

11 rejection.” Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014) (citations

12 omitted). General findings are insufficient; rather, the ALJ must identify what

13 symptom claims are being discounted and what evidence undermines these claims.

14 Id. (quoting Lester v. Chater, 81 F.3d 821, 834 (9th Cir. 1995; Thomas v.

15 Barnhart, 278 F.3d 947, 958 (9th Cir. 2002) (requiring the ALJ to sufficiently

16 explain why it discounted claimant’s symptom claims)). “The clear and

17 convincing [evidence] standard is the most demanding required in Social Security

18 cases.” Garrison v. Colvin, 759 F.3d 995, 1015 (9th Cir. 2014) (quoting Moore v.

19 Comm’r of Soc. Sec. Admin., 278 F.3d 920, 924 (9th Cir. 2002)).

20

2
     ORDER - 9
     Case 4:20-cv-05118-MKD    ECF No. 21    filed 05/18/21   PageID.1381 Page 10 of 31




 1        Factors to be considered in evaluating the intensity, persistence, and limiting

 2 effects of a claimant’s symptoms include: 1) daily activities; 2) the location,

 3 duration, frequency, and intensity of pain or other symptoms; 3) factors that

 4 precipitate and aggravate the symptoms; 4) the type, dosage, effectiveness, and

 5 side effects of any medication an individual takes or has taken to alleviate pain or

 6 other symptoms; 5) treatment, other than medication, an individual receives or has

 7 received for relief of pain or other symptoms; 6) any measures other than treatment

 8 an individual uses or has used to relieve pain or other symptoms; and 7) any other

 9 factors concerning an individual’s functional limitations and restrictions due to

10 pain or other symptoms. SSR 16-3p, 2016 WL 1119029, at *7; 20 C.F.R. §§

11 404.1529(c), 416.929(c). The ALJ is instructed to “consider all of the evidence in

12 an individual’s record,” to “determine how symptoms limit ability to perform

13 work-related activities.” SSR 16-3p, 2016 WL 1119029, at *2.

14        The ALJ found that Plaintiff’s medically determinable impairments could

15 reasonably be expected to cause some of the alleged symptoms, but that Plaintiff’s

16 statements concerning the intensity, persistence, and limiting effects of her

17 symptoms were not entirely consistent with the evidence. Tr. 30.

18        1. Inconsistent Objective Medical Evidence

19        The ALJ found Plaintiff’s symptom claims are inconsistent with the

20 objective medical evidence. Tr. 31-32. An ALJ may not discredit a claimant’s

2
     ORDER - 10
     Case 4:20-cv-05118-MKD     ECF No. 21    filed 05/18/21   PageID.1382 Page 11 of 31




 1 symptom testimony and deny benefits solely because the degree of the symptoms

 2 alleged is not supported by objective medical evidence. Rollins v. Massanari, 261

 3 F.3d 853, 857 (9th Cir. 2001); Bunnell v. Sullivan, 947 F.2d 341, 346-47 (9th Cir.

 4 1991); Fair v. Bowen, 885 F.2d 597, 601 (9th Cir. 1989); Burch v. Barnhart, 400

 5 F.3d 676, 680 (9th Cir. 2005). However, the objective medical evidence is a

 6 relevant factor, along with the medical source’s information about the claimant’s

 7 pain or other symptoms, in determining the severity of a claimant’s symptoms and

 8 their disabling effects. Rollins, 261 F.3d at 857; 20 C.F.R. §§ 404.1529(c)(2),

 9 416.929(c)(2). Mental status examinations are objective measures of an

10 individual’s mental health. Buck v. Berryhill, 869 F.3d 1040, 1049 (9th Cir. 2017).

11         The ALJ found Plaintiff’s reported physical symptoms were not as severe as

12 she claimed. Tr. 31-32. Multiple medical providers noted Plaintiff ambulated

13 well, had normal range of motion, and had generally normal physical

14 examinations. Tr. 31 (citing, e.g., Tr. 377, 422, 469, 543). While Plaintiff met the

15 diagnostic criteria for fibromyalgia, the condition was generally noted in passing,

16 and Plaintiff had little treatment for the condition. Tr. 31 (citing Tr. 328, 1066-

17 1265). Plaintiff was found to not have any tenderness at multiple examinations.

18 Tr. 559, 710, 730, 908. Plaintiff’s asthma was also stable, mild, intermittent, and

19 well-controlled, and pulmonary testing was generally normal. Tr. 32 (citing, e.g.,

20 Tr. 501, 559, 1113, 1119).

2
     ORDER - 11
     Case 4:20-cv-05118-MKD    ECF No. 21    filed 05/18/21   PageID.1383 Page 12 of 31




 1        Next, the ALJ found Plaintiff’s reported mental health symptoms were not

 2 as severe as she claimed. Tr. 32. The medical records generally describe

 3 intermittent mild to moderate symptoms that improved with treatment. Id. (citing,

 4 e.g., Tr. 787, 845, 863). Plaintiff often had a normal mood and affect, and in

 5 October 2017, her depression was described as in full remission. Id. (citing, e.g.,

 6 Tr. 377, 760, 1145, 1171). Plaintiff contends the ALJ erred in finding the objective

 7 evidence is inconsistent with her symptom complaints, as she had an abnormal

 8 mood and affect on multiple occasions, and she reported ongoing depression and

 9 anxiety in May 2018, which demonstrates her symptoms were not in full remission

10 after October 2017. ECF No. 17 at 8-9 (citing Tr. 1171); ECF No. 20 at 3. The

11 May 2018 record does not contain a mental status examination, and only notes

12 Plaintiff did not have sleep disturbance nor suicidal ideation but was positive for

13 anxiety and depression. Tr. 1171. Although there are some abnormalities in the

14 records, such as depressed/anxious mood, impaired memory, and weak fund of

15 knowledge, Tr. 501, 639, 666, the medical records generally demonstrate normal

16 mental status findings, including normal orientation, memory, judgment, and

17 insight. Tr. 422, 469, 600, 612, 742, 757.

18        On this record, the ALJ reasonably concluded that the objective medical

19 evidence is not consistent with Plaintiff’s complaints of disabling symptoms. This

20 finding is supported by substantial evidence and was a clear and convincing

2
     ORDER - 12
     Case 4:20-cv-05118-MKD     ECF No. 21    filed 05/18/21   PageID.1384 Page 13 of 31




 1 reason, along with the other reasons offered, to discount Plaintiff’s symptoms

 2 complaints.

 3         2. Improvement with Treatment

 4         The ALJ found Plaintiff’s symptom claims are inconsistent with Plaintiff’s

 5 improvement with treatment. Tr. 32. The effectiveness of treatment is a relevant

 6 factor in determining the severity of a claimant’s symptoms. 20 C.F.R. §§

 7 404.1529(c)(3), 416.929(c)(3) (2011); Warre v. Comm’r of Soc. Sec. Admin., 439

 8 F.3d 1001, 1006 (9th Cir. 2006) (determining that conditions effectively controlled

 9 with medication are not disabling for purposes of determining eligibility for

10 benefits); Tommasetti v. Astrue, 533 F.3d 1035, 1040 (9th Cir. 2008) (recognizing

11 that a favorable response to treatment can undermine a claimant’s complaints of

12 debilitating pain or other severe limitations).

13         The ALJ found Plaintiff’s symptoms improved with treatment. Tr. 32.

14 Plaintiff’s asthma was well-controlled with treatment. Id. (citing Tr. 501, 1113,

15 1119). Plaintiff reported her psychiatric medications were helpful, and she was

16 observed frequently as having normal mood and affect. Tr. 32 (citing Tr. 787-

17 889). In October 2017, Plaintiff’s depression was noted as in full remission. Tr.

18 32 (citing Tr. 1145). Plaintiff argues she did not have sustained full remission with

19 treatment, as she had ongoing anxiety and depression. ECF No. 17 at 8-9.

20 However, the records demonstrate Plaintiff had improvement with treatment.

2
     ORDER - 13
     Case 4:20-cv-05118-MKD     ECF No. 21    filed 05/18/21   PageID.1385 Page 14 of 31




 1 Plaintiff reported improvement in her depression with medication, Tr. 843, 845,

 2 she reported her anhedonia was improving, Tr. 845, and she reported overall

 3 improvement in her mood with only mild depression and anxiety when consistently

 4 taking her medication, Tr. 878. On this record, the ALJ reasonably concluded that

 5 Plaintiff’s impairments when treated were not as limiting as Plaintiff claimed. This

 6 finding is supported by substantial evidence and was a clear and convincing reason

 7 to discount Plaintiff’s symptoms complaints.

 8         3. Situational Stressors

 9         The ALJ found Plaintiff’s symptoms were caused in part by situational

10 stressors. Tr. 32. If a claimant suffers from limitations that are transient and result

11 from situational stressors, as opposed to resulting from a medical impairment, an

12 ALJ may properly consider this fact in discounting Plaintiff’s symptom claims.

13 See Chesler v. Colvin, 649 F. App’x 631, 632 (9th Cir. 2016) (symptom testimony

14 properly rejected in part because “the record support[ed] the ALJ’s conclusion that

15 [plaintiff’s] mental health symptoms were situational”); but see Bryant v. Astrue,

16 No. C12-5040-RSM-JPD, 2012 WL 5293018, at *5-7 (W.D. Wash. Sept. 24, 2012)

17 (concluding Plaintiff’s stressors appeared to have a constant presence affecting

18 ability to work on a continuing basis, rather than temporary exacerbation).

19         Here, Plaintiff reported on multiple occasions that her symptoms were

20 exacerbated by situational stressors and improved when the stressors were

2
     ORDER - 14
     Case 4:20-cv-05118-MKD     ECF No. 21   filed 05/18/21   PageID.1386 Page 15 of 31




 1 removed. Tr. 814, 845, 863, 868. Plaintiff reported ongoing familial and financial

 2 stressors. Tr. 863. Plaintiff attributed some of her depressive symptoms to the

 3 stress of having teens at home. Tr. 845. Plaintiff attributed some ongoing anxiety

 4 to her son’s recent car accident in which he was at fault for injuring a pedestrian.

 5 Tr. 814. Plaintiff reported decreased anxiety due to improvement in social

 6 stressors because her son graduated. Tr. 868. Plaintiff argues the record

 7 demonstrates ongoing symptoms despite the impact of external stressors, ECF No.

 8 20 at 3, however the ALJ reasonably found Plaintiff’s symptoms were caused in

 9 part by external stressors not related to her disability. This was a clear and

10 convincing reason, supported by substantial evidence, to reject Plaintiff’s symptom

11 claims.

12        4. Lack of Treatment

13        The ALJ found Plaintiff’s lack of treatment for her fibromyalgia is

14 inconsistent with Plaintiff’s symptom claims. Tr. 30. An unexplained, or

15 inadequately explained, failure to seek treatment or follow a prescribed course of

16 treatment may be considered when evaluating the claimant’s subjective symptoms.

17 Orn v. Astrue, 495 F.3d 625, 638 (9th Cir. 2007). However, disability benefits

18 may not be denied because of the claimant’s failure to obtain treatment he cannot

19 obtain for lack of funds. Gamble v. Chater, 68 F.3d 319, 321 (9th Cir. 1995).

20

2
     ORDER - 15
     Case 4:20-cv-05118-MKD    ECF No. 21    filed 05/18/21   PageID.1387 Page 16 of 31




 1        The ALJ found Plaintiff’s lack of treatment for her fibromyalgia was

 2 inconsistent with Plaintiff’s symptom complaints. Tr. 31. The ALJ noted Plaintiff

 3 did not have ongoing active medical treatment for the condition, nor was she

 4 prescribed medication to treat her fibromyalgia. Id. Plaintiff contends the ALJ

 5 erred in failing to consider that she lacked insurance from October 2018 onward,

 6 and she was unable to afford medication. ECF No. 17 at 8 (citing Tr. 47-48).

 7 Plaintiff also argued the ALJ failed to consider her intolerance to many

 8 medications. ECF No. 20 at 5. Plaintiff reported to a provider she would be losing

 9 her insurance in July 2017. Tr. 793-94. Plaintiff reported difficulty affording

10 essentials in September 2017. Tr. 804. The medical records reflect that Plaintiff

11 had difficulty obtaining medication and could not afford follow-up appointments

12 due to a lack of insurance, and she reported sensitivity to medications. Tr. 888-89.

13 The ALJ erred in finding Plaintiff’s lack of treatment was inconsistent with her

14 symptom claims, without considering the reasons for the lack of treatment.

15 However, the error is harmless because the ALJ offered other clear and convincing

16 reasons to reject Plaintiff’ symptom claims. See Molina, 674 F.3d at 1115.

17        5. Activities of Daily Living

18        The ALJ found Plaintiff’s symptom claims are inconsistent with Plaintiff’s

19 activities of daily living. Tr. 28-32. The ALJ may consider a claimant’s activities

20 that undermine reported symptoms. Rollins, 261 F.3d at 857. If a claimant can

2
     ORDER - 16
     Case 4:20-cv-05118-MKD     ECF No. 21    filed 05/18/21   PageID.1388 Page 17 of 31




 1 spend a substantial part of the day engaged in pursuits involving the performance

 2 of exertional or non-exertional functions, the ALJ may find these activities

 3 inconsistent with the reported disabling symptoms. Fair, 885 F.2d at 603; Molina,

 4 674 F.3d at 1113. “While a claimant need not vegetate in a dark room in order to

 5 be eligible for benefits, the ALJ may discount a claimant’s symptom claims when

 6 the claimant reports participation in everyday activities indicating capacities that

 7 are transferable to a work setting” or when activities “contradict claims of a totally

 8 debilitating impairment.” Molina, 674 F.3d at 1112-13.

 9        Here, the ALJ found Plaintiff’s activities of daily living are inconsistent with

10 Plaintiff’s symptom claims. Tr. 28-31. Plaintiff reported she is able to prepare

11 meals, pay bills, shop, and drive. Tr. 28 (citing Tr. 57-62, 304-11). Plaintiff was

12 described as pleasant and cooperative, she was able to communicate with medical

13 providers and respond to question appropriately, and she reported she is able to

14 live with others and get along with authority figures. Tr. 28-29 (citing Tr. 47, 304-

15 11, 443, 637). Plaintiff reported she is able to handle her self-care and hygiene,

16 care for pets, and care for her children, and she was observed as having appropriate

17 grooming/hygiene. Tr. 29 (citing Tr. 59-60, 304-11, 388, 441). Plaintiff argues

18 her activities are not inconsistent with her symptom claims, as she had difficulties

19 with some of the activities, such as needing to leave aisles when shopping if there

20 are people in the aisle, being unable to finish chores due to distraction, and needing

2
     ORDER - 17
     Case 4:20-cv-05118-MKD     ECF No. 21    filed 05/18/21   PageID.1389 Page 18 of 31




 1 assistance from her husband with tasks including childcare. ECF No. 20 at 4-5

 2 (citing Tr. 57-58). However, the records support a finding that Plaintiff engaged in

 3 a wide variety of activities, that when considered in their totality, are inconsistent

 4 with her reported disabling limitations. Plaintiff reported caring for two foster

 5 children, ages three years old and three months old, and providing care for her

 6 child who was seven at the time of her hearing. Tr. 47. Plaintiff reported caring

 7 for one or more of the children alone for one or more hours per day until her

 8 husband came home from work. Tr. 60. Plaintiff reported difficulties with tasks

 9 like shopping, chores, cooking meals, and eating out, but reported she was able to

10 complete the tasks. Tr. 57-61.

11        On this record, the ALJ reasonably concluded that Plaintiff’s activities of

12 daily living are inconsistent with her symptom claims. This finding is supported

13 by substantial evidence and was a clear and convincing reason to discount

14 Plaintiff’s symptom complaints. Plaintiff is not entitled to remand on these

15 grounds.

16     B. Medical Opinion Evidence

17        Plaintiff contends the ALJ erred in his consideration of the opinion of N.K.

18

19

20

2
     ORDER - 18
     Case 4:20-cv-05118-MKD        ECF No. 21    filed 05/18/21   PageID.1390 Page 19 of 31




 1 Marks, Ph.D.2 ECF No. 18 at 9-11.

 2

 3

 4   2
         Plaintiff contends the ALJ erred in rejecting treating source opinions, but only
 5 sets forth an argument regarding the ALJ’s rejection of the opinion of Dr. Marks,

 6 an examining source. ECF No. 17 at 9-11. Plaintiff states the ALJ failed to assign

 7 weight to the opinions of Maria Ello, M.D., and Sally McCallum, M.S., however

 8 Plaintiff cites to over 300 pages of records, without specifying any opinion that

 9 was improperly rejected. Id. at 11. As Plaintiff did not present an argument

10 regarding a specific opinion from Dr. Ello nor Ms. McCallum, any challenge to

11 those findings is waived. See Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d

12 1155, 1161 n.2 (9th Cir. 2008) (determining Court may decline to address on the

13 merits issues not argued with specificity); Kim v. Kang, 154 F.3d 996, 1000 (9th

14 Cir. 1998) (the Court may not consider on appeal issues not “specifically and

15 distinctly argued” in the party’s opening brief). In the reply brief, Plaintiff argues

16 the ALJ failed to include a State agency medical consultant’s opinion that Plaintiff

17 is limited to simple routine tasks, and the ALJ instead limited Plaintiff to specific-

18 vocational preparation (SVP) level three work; however, the ALJ limited Plaintiff

19 to reasoning level three work, not SVP three work, and the ALJ included a

20 limitation to simple routine tasks. ECF No. 20 at 7; Tr. 30.

2
     ORDER - 19
     Case 4:20-cv-05118-MKD     ECF No. 21     filed 05/18/21   PageID.1391 Page 20 of 31




 1         There are three types of physicians: “(1) those who treat the claimant

 2 (treating physicians); (2) those who examine but do not treat the claimant

 3 (examining physicians); and (3) those who neither examine nor treat the claimant

 4 [but who review the claimant’s file] (nonexamining [or reviewing] physicians).”

 5 Holohan v. Massanari, 246 F.3d 1195, 1201-02 (9th Cir. 2001) (citations omitted).

 6 Generally, a treating physician’s opinion carries more weight than an examining

 7 physician’s, and an examining physician’s opinion carries more weight than a

 8 reviewing physician’s. Id. at 1202. “In addition, the regulations give more weight

 9 to opinions that are explained than to those that are not, and to the opinions of

10 specialists concerning matters relating to their specialty over that of

11 nonspecialists.” Id. (citations omitted).

12         If a treating or examining physician’s opinion is uncontradicted, the ALJ

13 may reject it only by offering “clear and convincing reasons that are supported by

14 substantial evidence.” Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005).

15 “However, the ALJ need not accept the opinion of any physician, including a

16 treating physician, if that opinion is brief, conclusory and inadequately supported

17 by clinical findings.” Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1228

18 (9th Cir. 2009) (internal quotation marks and brackets omitted). “If a treating or

19 examining doctor’s opinion is contradicted by another doctor’s opinion, an ALJ

20 may only reject it by providing specific and legitimate reasons that are supported

2
     ORDER - 20
     Case 4:20-cv-05118-MKD     ECF No. 21    filed 05/18/21   PageID.1392 Page 21 of 31




 1 by substantial evidence.” Bayliss, 427 F.3d at 1216 (citing Lester, 81 F.3d at 830-

 2 31). The opinion of a nonexamining physician may serve as substantial evidence if

 3 it is supported by other independent evidence in the record. Andrews v. Shalala,

 4 53 F.3d 1035, 1041 (9th Cir. 1995).

 5         On February 25, 2017, Dr. Marks examined Plaintiff and rendered an

 6 opinion on Plaintiff’s psychological functioning. Tr. 634-40. Dr. Marks diagnosed

 7 Plaintiff with generalized anxiety disorder, obsessive-compulsive personality

 8 disorder, and adjustment disorder with mixed anxiety and depressed mood. Tr.

 9 639. Dr. Marks opined Plaintiff can carry out simple but not complex directives,

10 her ability to sustain concentration and persist in work-related activities at a

11 reasonable pace is weak, she would have difficulties in persistence, pace, and

12 concentration, her effort would be poor, she is avoidant but socially appropriate,

13 and it would be hard for her to deal with normal pressures in a competitive work

14 setting. Tr. 639-40. The ALJ gave Dr. Marks’ opinion partial weight. Tr. 32. As

15 Dr. Marks’ opinion is contradicted by the opinions of Dr. Gollogly, Tr. 82-84, and

16 Dr. Regets, Tr. 113-15, the ALJ was required to give specific and legitimate

17 reasons, supported by substantial evidence, to reject the opinion. See Bayliss, 427

18 F.3d at 1216.

19         While the ALJ found Dr. Marks’ opinion was largely consistent with the

20 evidence, the ALJ found portions of Dr. Marks’ opinion was vague. Tr. 32. An

2
     ORDER - 21
     Case 4:20-cv-05118-MKD     ECF No. 21   filed 05/18/21   PageID.1393 Page 22 of 31




 1 ALJ may reject a medical opinion if it is conclusory, inadequately supported, or

 2 not supported by the record. Bray, 554 F.3d at 1228; Thomas, 278 F.3d at 957;

 3 Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1195 (9th Cir. 2004).

 4 Furthermore, an ALJ may reject an opinion that does “not show how [a claimant’s]

 5 symptoms translate into specific functional deficits which preclude work activity.”

 6 See Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595, 601 (9th Cir. 1999).

 7 The ALJ noted that Dr. Marks did not assign specific limitations to many of

 8 Plaintiff’s domains of psychological functioning. Tr. 32. While Dr. Marks opined

 9 it would be hard for Plaintiff to deal with normal pressures in a competitive work

10 setting, she did not explain what specific difficulties Plaintiff would have nor the

11 frequency of the difficulties. Tr. 32, 640. Plaintiff argues the ALJ erred by failing

12 to include limitations regarding Plaintiff being off-task or having absences. ECF

13 No. 17 at 10-11. However, Dr. Marks did not opine Plaintiff would be off-task a

14 specific amount of time, nor did she opine Plaintiff would be absent from work.

15 Tr. 639-40. This was a specific and legitimate reason, supported by substantial

16 evidence, to reject Dr. Marks’ opinion.

17        Next, Plaintiff argues the ALJ should have developed the record because Dr.

18 Marks’ opinion was too vague to incorporate into the RFC. ECF No. 20 at 6-7.

19 The ALJ has an independent duty to fully and fairly develop a record in order to

20 make a fair determination as to disability, even where, as here, the claimant is

2
     ORDER - 22
     Case 4:20-cv-05118-MKD    ECF No. 21    filed 05/18/21   PageID.1394 Page 23 of 31




 1 represented by counsel. Celaya v. Halter, 332 F.3d 1177, 1183 (9th Cir. 2003); see

 2 also Tonapetyan v. Halter, 242 F.3d 1144, 1150 (9th Cir. 2001); Crane v. Shalala,

 3 76 F.3d 251, 255 (9th Cir. 1996). “Ambiguous evidence, or the ALJ’s own finding

 4 that the record is inadequate to allow for proper evaluation of the evidence, triggers

 5 the ALJ's duty to ‘conduct an appropriate inquiry.’” See Tonapetyan, 242 F.3d at

 6 1150 (quoting Smolen v. Chater, 80 F.3d 1273, 1288 (9th Cir. 1996)).

 7        Here, the ALJ did not find the record was inadequate to allow for proper

 8 evaluation of Dr. Marks’ opinion. Tr. 32. The ALJ did not find Dr. Marks’

 9 opinion ambiguous, but rather found it supported a finding of non-disability. Id.

10 Plaintiff’s disagreement with the ALJ’s conclusions does not make the record

11 ambiguous or inadequate. See Leitner v. Comm’r Soc. Sec., 361 F. App’x 876, 877

12 (9th Cir. 2010) (the “claimant bears the burden” of establishing that symptoms

13 interfere with his or her ability to “perform basic work activities,” and the ALJ, on

14 that record, could make such a determination) (citations omitted). Dr. Marks found

15 Plaintiff capable of performing simple tasks, and found she is socially appropriate;

16 despite Dr. Marks’ statements that Plaintiff’s concentration and persistence would

17 be weak, and her effort would be poor, the ALJ reasonably found Dr. Marks’

18 opinion was consistent with his analysis of the evidence and a finding of non-

19 disability. Tr. 32, 639-40. Plaintiff is not entitled to remand on these grounds.

20

2
     ORDER - 23
     Case 4:20-cv-05118-MKD     ECF No. 21   filed 05/18/21   PageID.1395 Page 24 of 31




 1     C. Step Five

 2        Plaintiff contends the ALJ erred at step five. ECF No. 17 at 11-16. At step

 3 five of the sequential evaluation analysis, the burden shifts to the Commissioner to

 4 establish that 1) the claimant can perform other work, and 2) such work “exists in

 5 significant numbers in the national economy.” 20 C.F.R. §§ 404.1560(c)(2),

 6 416.960(c)(2); Beltran, 700 F.3d at 389. In assessing whether there is work

 7 available, the ALJ must rely on complete hypotheticals posed to a vocational

 8 expert. Nguyen v. Chater, 100 F.3d 1462, 1467 (9th Cir. 1996). The ALJ’s

 9 hypothetical must be based on medical assumptions supported by substantial

10 evidence in the record that reflects all of the claimant’s limitations. Osenbrook v.

11 Apfel, 240 F.3d 1157, 1165 (9th Cir. 2001). The hypothetical should be “accurate,

12 detailed, and supported by the medical record.” Tackett, 180 F.3d at 1101.

13        The hypothetical that ultimately serves as the basis for the ALJ’s

14 determination, i.e., the hypothetical that is predicated on the ALJ’s final RFC

15 assessment, must account for all the limitations and restrictions of the claimant.

16 Bray, 554 F.3d at 1228. As discussed above, the ALJ’s RFC need only include

17 those limitations found credible and supported by substantial evidence. Bayliss,

18 427 F.3d at 1217 (“The hypothetical that the ALJ posed to the VE contained all of

19 the limitations that the ALJ found credible and supported by substantial evidence

20 in the record.”). “If an ALJ’s hypothetical does not reflect all of the claimant’s

2
     ORDER - 24
     Case 4:20-cv-05118-MKD     ECF No. 21    filed 05/18/21   PageID.1396 Page 25 of 31




 1 limitations, then the expert’s testimony has no evidentiary value to support a

 2 finding that the claimant can perform jobs in the national economy.” Id. However,

 3 the ALJ “is free to accept or reject restrictions in a hypothetical question that are

 4 not supported by substantial evidence.” Greger v. Barnhart, 464 F.3d 968, 973

 5 (9th Cir. 2006). Therefore, the ALJ is not bound to accept as true the restrictions

 6 presented in a hypothetical question propounded by a claimant’s counsel if they are

 7 not supported by substantial evidence. Magallanes v. Bowen, 881 F.2d 747, 756-

 8 57 (9th Cir. 1989); Martinez v. Heckler, 807 F.2d 771, 773 (9th Cir. 1986). A

 9 claimant fails to establish that a step five determination is flawed by simply

10 restating argument that the ALJ improperly discounted certain evidence, when the

11 record demonstrates the evidence was properly rejected. Stubbs-Danielson v.

12 Astrue, 539 F.3d 1169, 1175-76 (9th Cir. 2008).

13        Plaintiff contends the ALJ’s step five findings were based on an improper

14 RFC formulation and the ALJ should have accounted for additional limitations.

15 ECF No. 17 at 11-16. Plaintiff argues the ALJ erred by limiting her to reasoning

16 level three work and contends a limitation to “simple routine tasks” necessitates a

17 limitation to reasoning level two or less. ECF No. 17 at 14. The ALJ found

18 Plaintiff is capable of performing “simple routine tasks (that would be reasoning

19 level of three or less).” Tr. 30. There is a conflict between an RFC limiting an

20 individual to simple, routine tasks and reasoning level three work. Zavalin v.

2
     ORDER - 25
     Case 4:20-cv-05118-MKD    ECF No. 21    filed 05/18/21   PageID.1397 Page 26 of 31




 1 Colvin,778 F.3d 842, 846 (9th Cir. 2015) (citing Hackett v. Barnhart, 395 F.3d

 2 1168, 1176 (10th Cir. 2005)). Defendant concedes the ALJ inaccurately defined

 3 reasoning level three work. ECF No. 19 at 12. Defendant argues the ALJ intended

 4 to find Plaintiff capable of performing reasoning level three work, and not limited

 5 to simple routine tasks, and argues the finding is supported by the medical

 6 evidence. Id. However, the ALJ’s RFC includes both a limitation to simple

 7 routine tasks and reasoning level three work, and it is not clear which limitation the

 8 ALJ intended to include in the RFC. Tr. 30. As such, the ALJ erred in finding

 9 Plaintiff was limited to reasoning level three jobs while simultaneously finding her

10 capable of only simple routine tasks.

11        Further, “when there is an apparent conflict between the vocational expert’s

12 testimony and the DOT… the ALJ is required to reconcile the inconsistency.” See

13 Rounds v. Comm’r Soc. Sec. Admin., 807 F.3d 996, 1003 (9th Cir. 2015) (citing

14 Zavalin, 778 F.3d at 846). The ALJ has an affirmative duty to “ask the expert to

15 explain the conflict and ‘then determine whether the vocational expert’s

16 explanation for the conflict is reasonable’ before relying on the expert’s testimony

17 to reach a disability determination.” Rounds, 807 F.3d at 1003.

18        Here, the ALJ found Plaintiff is capable of performing representative

19 occupations including document preparer, addresser, and escort vehicle driver. Tr.

20 34. The vocational expert was first asked to provide jobs someone could perform

2
     ORDER - 26
     Case 4:20-cv-05118-MKD     ECF No. 21     filed 05/18/21   PageID.1398 Page 27 of 31




 1 who had several limitations including a limitation to simple routine work, with a

 2 reasoning level of two. Tr. 69. The expert testified she had only two jobs that fit

 3 the hypothetical, addresser and tube clerk. Tr. 69-70. The ALJ then asked, “What

 4 if this hypothetical person, with respect to the types of tasks, is not limited to

 5 reasoning level 2. Like, for example, let’s say reasoning level 3.” Tr. 70. The

 6 expert responded the individual could then perform the jobs of document preparer

 7 and escort vehicle driver. Id. The ALJ did not specify to the vocational expert that

 8 the hypothetical person was still limited to “simple routine tasks,” despite being

 9 limited to reasoning level 3 work. As such, the ALJ’s hypothetical was incomplete

10 and the vocational expert’s testimony has no evidentiary value. See Bayliss, 427

11 F.3d at 1217. The incomplete hypothetical resulted in harmful error, as the ALJ

12 limited Plaintiff to simple routine tasks, yet found Plaintiff capable of performing

13 reasoning level three jobs, based on the vocational expert’s testimony. The ALJ

14 did not inquire into the conflict and thus erred in failing to adequately reconcile the

15 conflict. See Rounds, 807 F.3d at 1003.

16         This error was not harmless. Addresser is a reasoning level two job. Tr. 70,

17 Dictionary of Occupational Titles (DOT), No. 209.587-010, 1991WL 672235.

18 Tube clerk is also a reasoning level two job, but the ALJ did not find Plaintiff

19 capable of performing the position. Tr. 70, DOT 239.687-014. Document preparer

20 is reasoning level three. DOT 249.587-018. While escort vehicle driver is

2
     ORDER - 27
     Case 4:20-cv-05118-MKD     ECF No. 21    filed 05/18/21   PageID.1399 Page 28 of 31




 1 reasoning level two, the vocational expert testified escort vehicle driver was a job

 2 available at reasoning level three, and when asked to provide jobs for reasoning

 3 level two, she testified she had only two jobs to provide, and escort vehicle driver

 4 was not one of the positions. Tr. 69-70, DOT 919.663-022. It is unclear from the

 5 vocational expert’s testimony if her opinion is that the escort vehicle driver

 6 position is a reasoning level three job, despite the DOT’s classification of the

 7 position as reasoning level two.

 8         Given the expert’s unclear testimony, the only job that the ALJ found

 9 Plaintiff capable of performing that is clearly reasoning level two is addresser. The

10 vocational expert testified only 6,000 addresser positions exist in the national

11 economy. Tr. 70. The Ninth Circuit has not established a “bright-line rule for

12 what constitutes a ‘significant number’ of jobs.” Beltran, 700 F.3d at 389.

13 However, the Ninth Circuit has held the availability of 25,000 national jobs

14 presents a “close call,” but constitutes a significant number of jobs, Gutierrez v.

15 Comm’r of Soc. Sec., 740 F.3d 519, 528-29 (9th Cir. 2014), and also has held that

16 the availability of 1,680 national jobs does not constitute a significant number of

17 jobs. Beltran, 700 F.3d at 390. The 6,000 addresser jobs fall far below the 25,000

18 jobs that the Ninth Circuit previously characterized as a close call. Gutierrez, 740

19 F.3d at 529. Thus, the undersigned concludes that the availability of 6,000 national

20

2
     ORDER - 28
     Case 4:20-cv-05118-MKD    ECF No. 21    filed 05/18/21   PageID.1400 Page 29 of 31




 1 jobs does not constitute a significant number for the purposes of the step five

 2 finding, and the ALJ committed harmful error.

 3        On remand, the ALJ is directed to take testimony from a vocational expert to

 4 determine whether there are jobs available in significant numbers that Plaintiff is

 5 capable of performing, when considering the complete hypothetical. The ALJ is

 6 further directed to resolve any inconsistencies between the vocational expert’s

 7 testimony and the DOT.

 8     D. Remedy

 9        Plaintiff urges this Court to remand for an immediate award of benefits.

10 ECF No. 17 at 16.

11        “The decision whether to remand a case for additional evidence, or simply to

12 award benefits is within the discretion of the court.” Sprague v. Bowen, 812 F.2d

13 1226, 1232 (9th Cir. 1987) (citing Stone v. Heckler, 761 F.2d 530 (9th Cir. 1985)).

14 When the Court reverses an ALJ’s decision for error, the Court “ordinarily must

15 remand to the agency for further proceedings.” Leon v. Berryhill, 880 F.3d 1041,

16 1045 (9th Cir. 2017); Benecke v. Barnhart, 379 F.3d 587, 595 (9th Cir. 2004) (“the

17 proper course, except in rare circumstances, is to remand to the agency for

18 additional investigation or explanation”); Treichler v. Comm’r of Soc. Sec. Admin.,

19 775 F.3d 1090, 1099 (9th Cir. 2014). However, in a number of Social Security

20 cases, the Ninth Circuit has “stated or implied that it would be an abuse of

2
     ORDER - 29
     Case 4:20-cv-05118-MKD     ECF No. 21    filed 05/18/21   PageID.1401 Page 30 of 31




 1 discretion for a district court not to remand for an award of benefits” when three

 2 conditions are met. Garrison v. Colvin, 759 F.3d 995, 1020 (9th Cir. 2014)

 3 (citations omitted). Under the credit-as-true rule, where (1) the record has been

 4 fully developed and further administrative proceedings would serve no useful

 5 purpose; (2) the ALJ has failed to provide legally sufficient reasons for rejecting

 6 evidence, whether claimant testimony or medical opinion; and (3) if the improperly

 7 discredited evidence were credited as true, the ALJ would be required to find the

 8 claimant disabled on remand, the Court will remand for an award of benefits.

 9 Revels v. Berryhill, 874 F.3d 648, 668 (9th Cir. 2017). Even where the three

10 prongs have been satisfied, the Court will not remand for immediate payment of

11 benefits if “the record as a whole creates serious doubt that a claimant is, in fact,

12 disabled.” Garrison, 759 F.3d at 1021.

13         Plaintiff urges remand for immediate benefits based on the rejection of

14 medical opinions, ECF No. 17 at 16. However, the Court finds the ALJ’s rejection

15 of Dr. Marks’ opinion was supported by substantial evidence and finds Plaintiff did

16 not set forth any specific arguments regarding any other medical opinions, as

17 discussed supra. As such, the second prong of the credit-as-true doctrine is not

18 met. Further, additional vocational testimony is needed. The case is remanded for

19 additional proceedings consistent with this Order.

20

2
     ORDER - 30
     Case 4:20-cv-05118-MKD    ECF No. 21    filed 05/18/21   PageID.1402 Page 31 of 31




 1                                   CONCLUSION

 2        Having reviewed the record and the ALJ’s findings, the Court concludes the

 3 ALJ’s decision is not supported by substantial evidence and is not free of harmful

 4 legal error. Accordingly, IT IS HEREBY ORDERED:

 5        1. Plaintiff’s Motion for Summary Judgment, ECF No. 17, is GRANTED.

 6        2. Defendant’s Motion for Summary Judgment, ECF No. 19 is DENIED.

 7        3. The Clerk’s Office shall enter JUDGMENT in favor of Plaintiff

 8 REVERSING and REMANDING the matter to the Commissioner of Social

 9 Security for further proceedings consistent with this recommendation pursuant to

10 sentence four of 42 U.S.C. § 405(g).

11        The District Court Executive is directed to file this Order, provide copies to

12 counsel, and CLOSE THE FILE.

13           DATED May 18, 2021.

14                              s/Mary K. Dimke
                                MARY K. DIMKE
15                     UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20

2
     ORDER - 31
